Loring, J.
The plaintiffs in this case have not earned a commission. They were employed by the defendants to find some one who would lend them $2,000 on a mortgage of land. That means $2,000 to be repaid in whatever is by the laws of the United States legal tender.
The plaintiffs did not succeed in finding such a person; the person produced by them was not willing to lend on the terms stated by the defendants but insisted on inserting a clause “ that the principal and interest named in said mortgage should be paid in gold.” That means that it can be paid only in gold. Bronson v. Rodes, 7 Wall. 229. Independent Ins. Co. v. Thomas, 104 Mass. 192.
The customer produced by the brokers not being ready to do what the principal stipulated for and not being accepted by the principal, no commission is due. Fitzpatrick v. Gilson, 176 Mass. 477.
The plaintiffs may be right in saying that, in view of the fact that the country is now on a gold basis and is likely to remain so for the three years the mortgage was to run, the defendants were unreasonable in the stand they took; if they were unreasonable, the plaintiffs’ customer would seem to have been equally so. But whether either or both were unreasonable is not material. The defendants had the right to insist that the plaintiffs did not bring themselves within their offer; if they did not they have not earned a commission whether the defendants were or were not reasonable.

Judgment for the plaintiffs reversed; judgment to be entered for the defendants.